


Exhibit 10.2

 

CONFORMED COPY

 

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

 

DATED 16th January, 2004

 

 

BETWEEN

 

 

UPC DISTRIBUTION HOLDING B.V.

 

and

 

UPC FINANCING PARTNERSHIP

 

as Borrowers

 

and

 

THE COMPANIES LISTED IN SCHEDULE 1

 

as Guarantors

 

with

 

TD BANK EUROPE LIMITED

 

and

 

TORONTO DOMINION (TEXAS), INC.

 

as Facility Agents

 

 

relating to a CREDIT AGREEMENT

 

originally dated 26th October, 2000

 

 

[ex102image002.gif]

LONDON

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

 

 

1.

Interpretation

 

2.

Amendments

 

3.

Representations and Warranties

 

4.

Miscellaneous

 

5.

Counterparts

 

6.

Governing law

 

 

 

 

Schedules

 

 

 

 

1.

Guarantors

 

2.

Conditions precedent documents

 

3.

Restated Credit Agreement

 

 

 

 

Signatories

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 16th January, 2004 between:

 

(1)           UPC DISTRIBUTION HOLDING B.V. (UPC Distribution) and UPC FINANCING
PARTNERSHIP (the US Borrower) as Borrowers;

 

(2)           THE COMPANIES whose names and addresses are set out in Schedule 1
(Guarantors) as Guarantors; and

 

(3)           TD BANK EUROPE LIMITED and TORONTO DOMINION (TEXAS), INC. as
Facility Agents.

 

BACKGROUND

 

(A)          This Agreement is supplemental to and amends a credit agreement
originally dated 26th October, 2000, as amended from time to time, between,
among others, the Borrowers, the Guarantors and the Facility Agents (the Credit
Agreement).

 

(B)           The Majority Lenders (as defined in the Credit Agreement) have
consented to the amendments to the Credit Agreement contemplated by this
Agreement.  Accordingly, the Facility Agents are authorised to execute this
Agreement on behalf of the Finance Parties.

 

IT IS AGREED as follows:

 

1.             INTERPRETATION

 

1.1          Definitions

 

In this Agreement:

 

Amended and Restated Security Deed means the Security Deed as amended and
restated on or about the date of this Agreement.

 

Amendment Fee Letter means the letter between the Facility Agent and UPC
Distribution dealing with the amendment fees payable to the Lenders in
connection with this Agreement.

 

Effective Date has the meaning given to it in Clause 2(b) (Amendments).

 

New Facility Agent means TD Bank Europe Limited in its capacity as facility
agent under the New Facility Agreement.

 

New Facility Agreement means the €1,072,000,000 senior secured credit agreement
between, among others, the New Facility Agent and UPC Distribution as borrower
dated on or about the date of this Agreement.

 

1.2          Construction

 

(a)           Capitalised terms defined in the Credit Agreement as amended and
restated in Schedule 3 to this Agreement have, unless expressly defined in this
Agreement, the same meaning in this Agreement.

 

(b)           The provisions of Clause 1.2 (Construction) of the Credit
Agreement apply to this Agreement as though they were set out in full in this
Agreement except that references to the Credit Agreement are to be construed as
references to this Agreement.

 

1

--------------------------------------------------------------------------------


 

2.             AMENDMENTS

 

(a)           The Credit Agreement will be amended, with effect from the
Effective Date, so that it reads as if it were restated in the form set out in
Schedule 3 (Restated Credit Agreement).

 

(b)           The amendments to be made to the Credit Agreement by this
Agreement shall take effect on or from the later of the Allocation Date (as
defined in the New Facility Agreement) or the date (the Effective Date) on which
the Facility Agent notifies UPC Distribution, the Lenders and the New Facility
Agent that it has received:

 

(i)            the documents and evidence set out in Schedule 2, in each case in
form and substance satisfactory to it or, as the case may be, that the
requirement to provide any of such documents or evidence has been waived by the
Majority Banks; and

 

(ii)           confirmation by the New Facility Agent that all of the conditions
set out in clause 4.1(b) (Documentary conditions precedent) of the New Facility
Agreement have been satisfied.

 

(c)           The Facility Agent will confirm to UPC Distribution and the New
Facility Agent as soon as practicable upon receiving all of the documents and
evidence set out in Schedule 2, in each case in form and substance satisfactory
to it, and the confirmation from the New Facility Agent referred to in paragraph
b(ii) above.

 

3.             REPRESENTATIONS AND WARRANTIES

 

(a)           The representations and warranties set out in Clause 15
(Representations and Warranties) of the Credit Agreement (as amended and
restated in Schedule 3 to this Agreement) (with the exception of Clauses 15.6
(Consents), 15.10 (Financial condition), 15.12 (Security Interests), 15.13(b)
(Litigation and insolvency proceedings), 15.14 (Information), 15.15 (Tax
liabilities), 15.16 (Ownership of assets), 15.20 (ERISA), 15.24 (US Borrower)
and 15.25 (Dutch Banking Act)) are true and correct as if made on the date of
this Agreement and on the Effective Date, with reference to the facts and
circumstances then existing, and as if each reference to (i) the Finance
Documents includes a reference to this Agreement and (ii) the Credit Agreement
is a reference to the Credit Agreement as amended and restated by this
Agreement.

 

(b)           The representations and warranties set out in Clause 15.25 (Dutch
Banking Act) of the Credit Agreement are true and correct on the dates specified
therein.

 

(c)           UPC Distribution represents and warrants to each Finance Party
that:

 

(i)            there has been no material adverse change in the consolidated
financial position of the Borrower Group (taken as a whole) since the date of
the financial statements most recently provided under clause 16.2(a) (Financial
Information) of the Credit Agreement which would or is reasonably likely to have
a Material Adverse Effect; and

 

(ii)           each Obligor (other than the US Borrower) is part of the same
fiscal unity for Dutch corporate income tax purposes.  The US Borrower is
transparent for Dutch corporate income tax purposes and all the partners in the
US Borrower are part of the fiscal unity for Dutch corporate income tax purposes
as all the other Obligors.

 

4.             MISCELLANEOUS

 

(a)           This Agreement is a Finance Document.

 

2

--------------------------------------------------------------------------------


 

(b)           Subject to the terms of this Agreement, the Credit Agreement will
remain in full force and effect and the Credit Agreement and this Agreement will
be read and construed as one document.

 

(c)           The Majority Lenders confirm that the Facility Agent is authorised
to execute the New Facility Agreement on behalf of the Finance Parties solely
for the purposes of giving the confirmation set out in clause 5.5 (Relationship
between Facility D and the Existing Facility) thereof.

 

(d)           Each Obligor confirms:

 

(i)            that the Security Interests granted to the Beneficiaries pursuant
to the Security Documents and its obligations under the Finance Documents shall
continue and remain unaffected by the entry into this Agreement;

 

(ii)           in accordance with Article 1278 of the Belgian Civil Code, its
duties and obligations under the share pledge listed in paragraph (i) of
Schedule 7 (Security Documents) of the Existing Facility Agreement shall not be
affected or impaired by the entry into of this Agreement and that this Agreement
does not constitute a novation.

 

5.             COUNTERPARTS

 

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts each of which, when executed and
delivered shall constitute an original, but all the counterparts together shall
constitute but one and the same Agreement.

 

6.             GOVERNING LAW

 

This Agreement is governed by English law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

GUARANTORS

 

Name

 

Address

 

 

 

UPC Financing Partnership

 

4643 South Ulster Street
Suite 1300
Denver, Co 80237
United States

 

 

 

UPC Distribution Holding B.V.

 

Boeing Avenue 53
1119 PE Schiphol Rijk
Amsterdam
The Netherlands

 

 

 

UPC Holding II B.V.

 

Boeing Avenue 53
1119 PE Schiphol Rijk
Amsterdam
The Netherlands

 

 

 

UPC Holding B.V.

 

Boeing Avenue 53
1119 PE Schiphol Rijk
Amsterdam
The Netherlands

 

 

 

UPC France Holding B.V.

 

Boeing Avenue 53
1119 PE Schiphol Rijk
Amsterdam
The Netherlands

 

 

 

UPC Scandinavia Holding B.V.

 

Boeing Avenue 53
1119 PE Schiphol Rijk
Amsterdam
The Netherlands

 

 

 

Cable Network Austria Holding B.V.

 

Boeing Avenue 53
1119 PE Schiphol Rijk
Amsterdam
The Netherlands

 

 

 

Stipdon Investments B.V.

 

Boeing Avenue 53
1119 PE Schiphol Rijk
Amsterdam
The Netherlands

 

 

 

UPC Nederland B.V.

 

Boeing Avenue 53
1119 PE Schiphol Rijk
Amsterdam
The Netherlands

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT DOCUMENTS

 

1.             Constitutional Documents

 

(a)           A copy of the articles of association and certificate of
incorporation of each Obligor (other than the US Borrower) and the partnership
agreement in relation to the US Borrower or, if the Facility Agent already has a
copy, a certificate of an authorised signatory of the relevant Obligor
confirming that the copy in the Facility Agent’s possession is still correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

 

(b)           An extract of the registration in the trade register of the Dutch
Chamber of Commerce of each Obligor established in The Netherlands.

 

2.             Authorisations

 

(a)           A copy of an extract of a resolution of the board of managing or
supervisory directors (or equivalent) and, to the extent that a shareholders’
resolution is required under the constitutional documents of any Obligor
established in The Netherlands, a copy of an extract of the shareholders’
resolution of each Obligor:

 

(i)            approving the terms of, and the transactions contemplated by,
this Agreement, the Amended and Restated Security Deed and the Intercreditor
Agreement and resolving that it execute the same; and

 

(ii)           authorising a specified person or persons to execute this
Agreement, the Amended and Restated Security Deed and the Intercreditor
Agreement on its behalf.

 

(b)           A specimen of the signature of each person authorised by the
resolutions referred to in paragraph (a) above.

 

(c)           A certificate of an authorised signatory of each of UPC
Distribution and the US Borrower respectively certifying that each copy of the
documents specified in this Schedule 2 and supplied by UPC Distribution or the
US Borrower (as the case may be) is a true copy and in full force and effect as
at a date no earlier than the date of this Agreement.

 

(d)           Evidence that all of the requirements of Section 25 of the
Netherlands Works Council Act (Wet op de Ondernemingsraden) in connection with
the transactions contemplated by this Agreement have been complied with by each
Obligor established in The Netherlands.

 

3.             Legal opinions

 

Legal opinions of Allen & Overy, London, Amsterdam and New York, legal advisers
to the Lead Arrangers.

 

4.             Other documents

 

(a)           Duly executed copy of the New Facility Agreement, the New Security
Deed, the Amended and Restated Security Deed and the Intercreditor Agreement.

 

(b)           A copy of (and of all applications for) any and all approvals,
consents, licences, exemptions and other requirements of governmental and other
authorities required for the entering into or

 

5

--------------------------------------------------------------------------------


 

performance of this Agreement to be entered into on or about the date of this
Agreement by each party.

 

(c)           A copy of any other authorisation or other document, opinion or
assurance which the Facility Agent has notified UPC Distribution is necessary in
connection with the entry into and performance of, and the transactions
contemplated by, this Agreement or for the validity and enforceability of this
Agreement.

 

(d)           The Amendment Fee Letter duly executed by all parties thereto.

 

(e)           A copy of the Business Plan.

 

(f)            A copy of the amendment to the assignment agreement listed in
paragraph 2 of Schedule 7 (Security Documents) of the Credit Agreement.

 

(g)           A copy of a securities account pledge between UPC Scandinavia
Holding B.V., Fortis Bank (Nederland) N.V. and the Security Agent in relation to
the shares in the capital of NBS Nordic Broadband Services AB.

 

(h)           UCC-1 Financing Statements duly executed by UPC Holding and UPC
Holding II in relation to the Obligor Pledge of Shareholder Loans listed in
paragraph 3(a) of Schedule of the Credit Agreement.

 

(i)            A copy of the amendment to the framework agreement between UPC
Scandinavia Holding B.V. as lender and NBS Nordic Broadband Services A.B. as
borrower.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

RESTATED CREDIT AGREEMENT

 

7

--------------------------------------------------------------------------------


 

SIGNATORIES

 

 

Borrowers

 

UPC DISTRIBUTION HOLDING B.V.

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

UPC FINANCING PARTNERSHIP

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

Guarantors

 

 

 

UPC DISTRIBUTION HOLDING B.V.

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

UPC HOLDING II B.V.

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

UPC FINANCING PARTNERSHIP

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

UPC HOLDING B.V.

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

8

--------------------------------------------------------------------------------


 

UPC FRANCE HOLDING B.V.

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

UPC SCANDINAVIA HOLDING B.V.

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

CABLE NETWORK AUSTRIA HOLDING B.V.

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

STIPDON INVESTMENTS B.V.

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

UPC NEDERLAND N.V.

 

 

 

By:

/s/ JEREMY EVANS

 

 

JEREMY EVANS

 

 

 

 

 

/s/ DENNIS OKHUIJSEN

 

 

DENNIS OKHUIJSEN

 

 

 

 

Facility Agents

 

 

 

TD BANK EUROPE LIMITED

 

 

 

By:

/s/ RORY MCCARTHY

 

 

RORY MCCARTHY

 

 

 

 

 

TORONTO DOMINION (TEXAS), INC.

 

 

 

By:

/s/ RORY MCCARTHY

 

 

RORY MCCARTHY

 

 

 

 

 

(as attorney)

 

 

9

--------------------------------------------------------------------------------
